Citation Nr: 1126847	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  10-00 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a healed contusion injury of the right knee (right knee disability).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1977 to July 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO) that continued the 10 percent rating for right knee disability.  In October 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 
  

REMAND

Additional medical evidence was received at the time of the Veteran's hearing in October 2010, subsequent to the issuance of the November 2009 statement of the case (SOC). This evidence was not accompanied by a waiver of consideration by the Agency of Original Jurisdiction (AOJ).  Although there was some discussion at the time of the Veteran's hearing about waiving initial AOJ review, subsequent written clarification from the Veteran in May 2011 shows that he has opted not to waive such review.  Accordingly, the Board must remand the Veteran's claim for consideration of the additional evidence.  See 38 C.F.R. §§ 19.37(b), 20.1304(c) (2010).

The Veteran was afforded a VA examination in June 2009.  The examiner indicated on physical examination that there were no constitutional or incapacitating episodes due to arthritis.  However, X-ray examination revealed slight degenerative changes.  As such, the question of the presence of arthritis associated with the service-connected disability is raised.   

By history, a rating decision dated in March 1982 granted service connection for residuals of a healed contusion injury of the right knee, evaluated at 0 percent under Diagnostic Code (DC) 5299-5257, effective July 29, 1981.   A rating decision dated in December 2003 increased that evaluation to 10 percent under the same diagnostic criteria, effective May 27, 2003.  In a July 2009 rating decision, the 10 percent rating remained in effect but the diagnostic criteria were changed to DC 5299-5260.  

 VA's Office of General Counsel has determined that a claimant may receive separate disability ratings for limitation of motion, under Code 5260, and for instability of the knee, under Code 5257, respectively, since these Codes pertain to different symptoms.  See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); and VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998).  VA's Office of General Counsel has also held that when a knee disability is already rated under Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis and limitation of motion severe enough to warrant a zero-percent rating under Codes 5260 or 5261, a separate rating is available under Codes 5003 or 5010.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.  In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2010).  

The evidence of record also shows that the Veteran receives treatment for his right knee through VA.  Any outstanding additional VA treatment records should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records dated since December 2010 and associate them with the claims file.

2.  Then, obtain a clarifying opinion from the examiner who conducted the June 2009 VA examination (or another appropriate examiner if that one is no longer available) as to whether the Veteran has arthritis associated with the service-connected right knee disability.  If so, the examiner should also indicate the effects of arthritis and his other service-connected right knee disorders on the Veteran's functional ability, including range of motion.  The determination should be expressed in terms of the degree of additional loss of range of motion due to pain (including during flare-ups), weakened movement, excess fatigability or incoordination.  The examiner should point to objective signs of pain that were demonstrated, if any.  This determination should be portrayed in terms of the degree of additional range of motion loss.  The nature and degree of instability, if any, should be described as mild, moderate or severe.  If another examination is deemed necessary to ensure the current nature and severity of the service-connected disability, one should be so scheduled.  

3.  Undertake any additional development deemed necessary and readjudicate the claims with consideration of all additional information obtained since the issuance of the November 2009 SOC in conjunction with  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998); and VAOPGCPREC 9-2004 (September 17, 2004).  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental SOC and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).





Department of Veterans Affairs


